                  IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERN DIVISION
                             No. 7:17-CV-59-FL


ANDRE JORDAN,                          )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )      ORDER GRANTING ATTORNEY’S
                                       )      FEES PURSUANT TO
ANDREW SAUL,                           )      42 U.S.C § 406(b)
Commissioner of Social Security,       )
                                       )
      Defendant.                       )
_______________________________________)


      On December 22, 2017, a Judgment and an Order were entered remanding

this case to the Commissioner for further proceedings under sentence four of 42

U.S.C. § 405(g). On July 23, 2019, Administrative Law Judge Susan Preston issued

a Fully Favorable Decision granting Plaintiff his Social Security Disability benefits.

      Pending before this Court is attorney Jonathan P. Miller’s (Plaintiff’s

Counsel) Motion for Attorney’s Fees Pursuant to 42 U.S.C. § 406(b). Plaintiff’s

Counsel requests an award of attorney fees in the amount of $23,007.25. Plaintiff’s

Counsel has also acknowledged that the $6,211.62 awarded under the Equal Access

to Justice Act (EAJA), 28 U.S.C. § 2412 should be returned to Plaintiff.

      Plaintiff’s Counsel’s Motion is hereby GRANTED. Defendant is Ordered to

pay $23,007.25 to Plaintiff’s Counsel, Jonathan P. Miller, pursuant to 42 U.S.C. §

406(b) for work performed in Federal District Court. Plaintiff’s Counsel is Ordered

to return the $6,211.62 in EAJA fees to Plaintiff.


                                          1
                27thday of _____________,
SO ORDERED this ____         September 2019.




                                 _______________________
                                 LOUISE W. FLANAGAN
                                 United States District Judge




                             2
